Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 6 TO THE AMENDED AND RESTATED

LOAN AND SERVICING AGREEMENT

This AMENDMENT NO. 6 TO THE AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT
(this “Amendment”), is dated as of June 20, 2013, among Fifth Street Funding,
LLC, as the borrower (in such capacity, the “Borrower”), Fifth Street Finance
Corp., as the transferor (in such capacity, the “Transferor”) and as the
servicer (in such capacity, the “Servicer”), Wells Fargo Securities, LLC, as the
administrative agent (in such capacity, the “Administrative Agent”), Wells Fargo
Bank, N.A. (as successor by merger to Wachovia Bank, National Association), as
lender (in such capacity, the “Lender”) and as lender agent (in such capacity,
the “Lender Agent”), Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), account bank (in such capacity, the “Account
Bank”) and collateral custodian (in such capacity, the “Collateral Custodian”).
Capitalized terms used but not defined herein have the meanings provided in the
Loan and Servicing Agreement (as defined below).

R E C I T A L S

WHEREAS, the above-named parties have entered into the Amended and Restated Loan
and Servicing Agreement, dated as of November 5, 2010 (such agreement as further
amended, modified, supplemented, waived or restated from time to time, the “Loan
and Servicing Agreement”), and, pursuant to and in accordance with Section 11.01
thereof, the parties hereto desire to amend the Loan and Servicing Agreement in
certain respects, as provided herein.

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENTS.

(a) The following new definition is hereby added to Section 1.01 of the Loan and
Servicing Agreement in the appropriate alphabetical order:

““Second Lien Loan Asset” means any Loan Asset that (i) is secured by a pledge
of collateral (including all of the applicable Obligor’s assets constituting
collateral for such Loan Asset (whether or not there is also a security interest
of a lower priority in additional collateral)) which security interest is
validly perfected and second priority under Applicable Law (subject to Permitted
Liens), (ii) is pari passu in right of payment with the Indebtedness of the
holders of the first priority security interest (other than with respect to
receipt of the proceeds of liquidated collateral following an event of default)
and (iii) pursuant to an intercreditor or subordination agreement between the
Borrower (or the applicable agent) and the holder of such first priority
security interest, the amount of Indebtedness covered by such first priority
security interest is limited in terms of aggregate outstanding amount or percent
of outstanding principal; provided that any Loan Asset secured by a second lien
that is subordinated to a small revolving or asset-based loan whose value does
not constitute a material portion of the overall value of the assets (including
a pledge of stock) of the related Obligor as determined by the Administrative



--------------------------------------------------------------------------------

Agent in its sole discretion, shall not be classified as a Second Lien Loan
Asset for purposes of this Agreement, but shall instead be classified as a first
lien senior secured Loan Asset.”

(b) The definition of “Advance Date Assigned Value” in Section 1.01 of the Loan
and Servicing Agreement is hereby amended by deleting the proviso at the end of
such definition in its entirety.

(c) The definition of “Applicable Percentage” in Section 1.01 of the Loan and
Servicing Agreement is hereby amended as follows:

““Applicable Percentage” means, for each Eligible Loan Asset, the percentage
assigned by the Administrative Agent in its sole discretion on the Cut-Off Date
and set forth on the Approval Notice pertaining to such Loan Asset; provided
that such percentage shall not be less than 50% or greater than 65%; provided
further that, with respect to any Second Lien Loan Asset, such percentage shall
be 25%.”

(d) The definition of “Applicable Spread” in Section 1.01 of the Loan and
Servicing Agreement is hereby amended in its entirety as follows:

““Applicable Spread” means 2.50% per annum; provided that, at any time after the
occurrence of an Event of Default, the Applicable Spread shall be 4.25%;
provided further that, from and including June 8, 2013 to but excluding June 20,
2013, the Applicable Spread will be 2.75%.”

(e) Clause (d) of the definition of “Material Modification” in Section 1.01 of
the Loan and Servicing Agreement is hereby amended in its entirety as follows:

“(d) (i) in the case of a first lien loan, contractually or structurally
subordinates such Loan Asset by operation of a priority of payments, turnover
provisions, the transfer of assets in order to limit recourse to the related
Obligor or the granting of Liens (other than Permitted Liens) on any of the
Underlying Collateral securing such Loan Asset or (ii) in the case of a Second
Lien Loan Asset, (x) contractually or structurally subordinates such Loan Asset
to any obligation (other than the first lien loan which existed at the Cut-Off
Date for such Loan Asset) by operation of a priority of payments, turnover
provisions, the transfer of assets in order to limit recourse to the related
Obligor or the granting of Liens (other than Permitted Liens) on any of the
Underlying Collateral securing such Loan Asset or (y) the commitment amount of
any loan senior to such Second Lien Loan Asset is increased;”

(f) Clause (h) in the definition of “Servicer Termination Event” in Section 1.01
of the Loan and Servicing Agreement is hereby amended and restated in its
entirety as follows:

“(h) any change in the management of the Servicer (whether by resignation,
termination, disability, death or otherwise) whereby any two of (i) Leonard
Tannenbaum, (ii) Bernard Berman and (iii) Ivelin Dimitrov cease to be actively
involved in the operations of the Servicer or Transferor (provided, for clarity,
that if the Servicer or

 

- 2 -



--------------------------------------------------------------------------------

Transferor elects to be self managed in accordance with Applicable Law, and the
foregoing individuals remain actively involved in the operations of the Servicer
or Transferor, then there shall be no deemed change in the management of the
Servicer hereunder), and such person or persons are not replaced with other
individuals reasonably acceptable to the Administrative Agent within 30 days of
such event;”

(g) Section 2.09 of the Loan and Servicing Agreement is hereby amended in its
entirety as follows:

“(a) The Borrower shall pay, in accordance with Section 2.04, pro rata to each
Lender (either directly or through the applicable Lender Agent), a non-usage fee
(the “Non-Usage Fee”) payable in arrears for each Remittance Period, equal to
the sum of the products for each day during such Remittance Period of (i) one
divided by 360, (ii) the applicable Non-Usage Fee Rate (as defined below), and
(iii) the aggregate Commitments minus the Advances Outstanding on such day (such
amount, the “Unused Portion”). The Non-Usage Fee Rate (the “Non-Usage Fee Rate”)
shall be (except as set forth pursuant to Section 2.09(b) below): (x) 0.50% on
any Unused Portion up to or equal to an amount equal to 40% of the aggregate
Commitments and (y) 1.75% on any Unused Portion in excess of such amount equal
to 40% of the aggregate Commitments; provided that, from and including June 8,
2013 to but excluding June 20, 2013, the Non-Usage Fee Rate with respect to
clause (y) will be 2.00%.

b) In the event of any Commitment Increase Closing Date occurring on or after
June 20, 2013, from such Commitment Increase Closing Date until the date which
is six months after such Commitment Increase Closing Date, the Non-Usage Fee
Rate shall be (I) 0.50% on any Unused Portion up to or equal to (x) the
Commitment Increase Amount plus (y) an amount equal to 40% of the aggregate
Commitments which existed prior to giving effect to such Commitment Increase
Amount and (II) 1.75% on any Unused Portion in excess of the amount obtained by
summing subclauses (x) and (y) of the foregoing clause (I). From and after the
date which is six months after such Commitment Increase Closing Date, the
Non-Usage Fee Rate shall equal (I) 0.50% on any Unused Portion up to or equal to
an amount equal to 40% of the aggregate Commitments and (II) 1.75% on any Unused
Portion in excess of such amount equal to 40% of the aggregate Commitments.”

(h) Clause 1 of Schedule III to the Loan and Servicing Agreement is hereby
amended and restated in its entirety as follows:

“1. Each such Loan Asset is a perfected first lien senior secured commercial
loan or Second Lien Loan Asset evidenced by a note or a credit document and an
assignment document in the form specified in the applicable credit agreement or,
if no such specification, on the LSTA assignment form. Each such Loan Asset and
the Portfolio Assets related thereto is subject to a valid, subsisting and
enforceable first priority (or, in the case of Second Lien Loan Assets, second
priority) perfected security interest (subject only to Permitted Liens) in favor
of the Collateral Agent, on behalf of the Secured Parties, and the Borrower has
good and marketable title to such Loan Asset and the Portfolio Assets related
thereto, free and clear of all Liens other than any Permitted Liens.”

 

- 3 -



--------------------------------------------------------------------------------

(i) Clause 12 of Schedule III to the Loan and Servicing Agreement is hereby
amended and restated in its entirety as follows:

“12. The aggregate outstanding Adjusted Borrowing Value of Loan Assets as of the
Cut-Off Date with respect to a single Obligor and its Affiliates after giving
effect to any acquisitions will not be less than $3,000,000 unless the
Administrative Agent has provided prior approval. For the avoidance of doubt,
companies owned by the same private equity sponsor shall not be considered
Affiliates.”

(j) Clause 29 of Schedule III to the Loan and Servicing Agreement is hereby
amended by replacing the words “six years” therein with the words “seven years.”

(k) Clause 31 of Schedule III to the Loan and Servicing Agreement is hereby
amended and restated in its entirety as follows:

“31. Each such Loan Asset has a current cash coupon of at least (i)(a) 4.00% if
such Loan Asset is a Floating Rate Loan Asset or (b) 10.00% if such Loan Asset
is a Fixed Rate Loan Asset and (ii) such coupon is payable at least quarterly.”

(l) Schedule III to the Loan and Servicing Agreement is hereby amended by adding
the following new clause 43:

“43. As of any date of determination, the aggregate Outstanding Balance of all
Second Lien Loan Assets shall not exceed 10% of the aggregate Outstanding
Balance of all Eligible Loan Assets.”

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

Except as specifically amended hereby, all provisions of the Loan and Servicing
Agreement shall remain in full force and effect. After this Amendment becomes
effective, all references to the Loan and Servicing Agreement, and corresponding
references thereto or therein such as “hereof”, “herein”, or words of similar
effect referring to the Loan and Servicing Agreement shall be deemed to mean the
Loan and Servicing Agreement as amended hereby. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Loan and Servicing Agreement other than as expressly set forth herein.

SECTION 3. REPRESENTATIONS.

Each of the Borrower, the Servicer, and the Transferor, severally for itself
only, represents and warrants as of the date of this Amendment as follows:

(i) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(ii) the execution, delivery and performance by it of this Amendment and the
Loan and Servicing Agreement as amended hereby are within its powers, have been
duly authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

 

- 4 -



--------------------------------------------------------------------------------

(iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Loan and Servicing Agreement as amended
hereby by or against it;

(iv) this Amendment has been duly executed and delivered by it;

(v) each of this Amendment and the Loan and Servicing Agreement as amended
hereby constitutes its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and

(vi) there is no Unmatured Event of Default, Event of Default, or Servicer
Termination Event.

SECTION 4. CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon delivery of executed
signature pages by all parties hereto to the Administrative Agent.

SECTION 5. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Loan and Servicing Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

(f) This Amendment and the Loan and Servicing Agreement represent the final
agreement among the parties with respect to the matters set forth therein and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements among the parties. There are no unwritten oral agreements among the
parties with respect to such matters.

 

- 5 -



--------------------------------------------------------------------------------

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OF
LAW PROVISIONS SET FORTH IN THE LOAN AND SERVICING AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE LOAN AND
SERVICING AGREEMENT.

[Remainder of Page Intentionally Left Blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 6 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

FIFTH STREET FUNDING, LLC, as the

Borrower

By:

 

/s/ Bernard D. Berman

 

Name: Bernard D. Berman

 

Title: President and Secretary

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Fifth Street Funding, LLC

Amendment No. 6 to A&R LSA



--------------------------------------------------------------------------------

FIFTH STREET FINANCE CORP., as the

Servicer and Transferor

By:

 

/s/ Bernard D. Berman

 

Name: Bernard D. Berman

 

Title: President and Secretary

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Fifth Street Funding, LLC

Amendment No. 6 to A&R LSA



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC, as the

Administrative Agent

By:

 

/s/ Matt Jensen

 

Name: Matt Jensen, CFA

 

Title: Vice President

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Fifth Street Funding, LLC

Amendment No. 6 to A&R LSA



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., (as successor by merger to Wachovia Bank, National
Association), as the Lender and Lender Agent

By:

 

/s/ Raj Shah

 

Name: Raj Shah

 

Title: Managing Director

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Fifth Street Funding, LLC

Amendment No. 6 to A&R LSA



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as the Collateral Agent, Account Bank and Collateral
Custodian

By:

 

/s/ Reid Denny

 

Name: Reid Denny

 

Title: Vice President

 

 

Fifth Street Funding, LLC

Amendment No. 6 to A&R LSA